

114 S2283 RS: Small Business Broadband Deployment Act of 2015
U.S. Senate
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 698114th CONGRESS2d SessionS. 2283IN THE SENATE OF THE UNITED STATESNovember 16, 2015Mr. Daines (for himself, Mr. Risch, Mr. Gardner, Mr. Roberts, Mr. Sullivan, and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 6, 2016Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo ensure that small business providers of broadband Internet access service can devote resources
			 to broadband deployment rather than compliance with cumbersome regulatory
			 requirements.
	
 1.Short titleThis Act may be cited as the Small Business Broadband Deployment Act of 2015.
		2.Exception to enhancement to transparency requirements for small businesses
 (a)DefinitionsIn this Act— (1)the term broadband Internet access service—
 (A)means a mass-market retail service by wire or radio that provides the capability to transmit data to and receive data from all or substantially all Internet endpoints, including any capability that is incidental to and enables the operation of the communications service; and
 (B)does not include dial-up Internet access service; and (2)the term small business means any provider of broadband Internet access service that has not more than—
 (A)1,500 employees; or (B)500,000 subscribers.
 (b)Exception for small businessesThe enhancements to the transparency rule of the Federal Communications Commission under section 8.3 of title 47, Code of Federal Regulations, as described in paragraphs 162 through 184 of the Report and Order on Remand, Declaratory Ruling, and Order of the Federal Communications Commission with regard to protecting and promoting the open Internet (adopted February 26, 2015) (FCC 15–24), shall not apply to any small business.
	
 1.Short titleThis Act may be cited as the Small Business Broadband Deployment Act of 2016. 2.Small business exemption (a)DefinitionsIn this section—
 (1)the term appropriate congressional committees means— (A)the Committee on Commerce, Science, and Transportation of the Senate; and
 (B)the Committee on Energy and Commerce of the House of Representatives; (2)the term broadband Internet access service has the meaning given the term in section 8.2 of title 47, Code of Federal Regulations;
 (3)the term Commission means the Federal Communications Commission; and (4)the term small business means any provider of broadband Internet access service that has not more than 250,000 subscribers.
 (b)Exception for small businessesThe enhancements to the transparency rule of the Commission under section 8.3 of title 47, Code of Federal Regulations, as described in paragraphs 162 through 184 of the Report and Order on Remand, Declaratory Ruling, and Order of the Commission with regard to protecting and promoting the open Internet (adopted by the Commission on February 26, 2015) (FCC 15–24), shall not apply to any small business.
 (c)Report by FCCNot later than 180 days after the date of enactment of this Act, the Commission shall submit to the appropriate congressional committees a report that contains the recommendations of the Commission, and data supporting those recommendations, regarding—
 (1)whether the exception provided by subsection (b) should be made permanent; and (2)whether the definition of the term small business for the purposes of that exception should be modified from the definition in subsection (a)(4).
 (d)RulemakingNot later than 180 days after the date on which Commission submits the report under subsection (c), the Commission shall commence a rulemaking proceeding to implement the recommendations in that report.
 (e)SunsetSubsection (b) shall have no force or effect after the later of the date— (1)that is 3 years after the date of enactment of this Act; or
 (2)on which the Commission adopts rules in the proceeding required under subsection (d).December 6, 2016Reported with an amendment